Citation Nr: 1433278	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected postoperative residuals of left shoulder dislocation.

2.  Entitlement to service connection for left hand carpal tunnel syndrome (claimed as tingling and numbness in the left arm), to include as secondary to a service-connected postoperative residuals of left shoulder dislocation.

3.  Entitlement to service connection for a headache disorder, to include as secondary to a cervical spine disorder and/or service-connected postoperative residuals of left shoulder dislocation

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney
ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD.  However, the evidence shows that the Veteran has been diagnosed with various psychiatric disorders.  Therefore, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the Veteran changed representation during the course of his appeal in May 2012.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.

In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, the Veteran's representative submitted a statement withdrawing that hearing request in January 2014.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e)(2013).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from August 2011 to August 2013.  These records were considered in the August 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There were no relevant documents in the Veterans Benefits Management System.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2009 in connection with his claim for service connection for a cervical spine disorder.  The examiner appears to state that there is no current neck condition and noted that there were no complaints, evaluation, or treatment for a neck strain or injury.  However, a review of the x-rays taken at that same examination reveals degenerative disc disease of the cervical spine at the C5-6 level.  The Veteran's Social Security Administration (SSA) disability records also document a diagnosis of spondylosis of the cervical spine.  These diagnoses were not addressed by the examiner, nor did he address whether they may be secondary to the Veteran's service-connected left shoulder disability.  Therefore, an additional examination and medical opinion are needed.

In addition, the April 2009 VA examiner diagnosed the Veteran with carpal tunnel syndrome.  Although he opined that the disorder was not caused by or a result of the Veteran's service-connected left shoulder disorder, the examiner did not provide a rationale for that conclusion.  Nor did he address whether the service-connected disability may have aggravated the Veteran's carpal tunnel syndrome.  Thus, an additional medical opinion is necessary.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for headaches.  His service treatment records indicate that he was treated for a headache after hitting his head on a door.  The Veteran has also alleged that this disorder is the result of his cervical spine disorder and/or his service-connected left shoulder disability.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's claimed headaches.  

Lastly, the Veteran's SSA records indicate that he was diagnosed with PTSD in 1990.  The Veteran should be contacted to determine where he received this diagnosis, and those records should be obtained and associated with the claims file.  The Veteran should also be afforded a an additional examination in connection with his claim for service connection for an acquired psychiatric disorder, as the record shows that he has been diagnosed with several psychiatric disorders over the years and his service treatment records show that he had no diagnosis for psychiatric disorders, but was reported to be experiencing inadaptability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorders, to include any doctor who diagnosed or treated the Veteran for PTSD in 1990.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records, including records dated in 1990 and after August 2013, should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state whether it is at least as likely as not that the Veteran has a cervical spine disorder that is related to his military service.  

He or she should also opine whether it is at least as likely as not that any current cervical spine disorder is either caused by or aggravated by the Veteran's service-connected postoperative residuals of left shoulder dislocation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any numbness and weakness of the left hand and wrist that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses, to include carpal tunnel syndrome.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.  

He or she should also opine whether it is at least as likely as not that any current disorder is either caused by or aggravated by the Veteran's service-connected postoperative residuals of left shoulder dislocation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a headache disorder that is related to his military service.  It should be noted that the Veteran's service treatment records indicate that he was treated for a headache and mild contusion after hitting his head on a door in September 1981.

He or she should also opine whether it is at least as likely as not that any current disorder is either caused by or aggravated by the Veteran's service-connected postoperative residuals of left shoulder dislocation or a cervical spine disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records indicate that he was experiencing difficulty with adaptability while in the military.  He has since been diagnosed with various psychiatric disorders.  

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



